Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Note: Examiner did not attempt to resolve the following matters telephonically as no power of attorney has been associated with the instant application. 

Claim Rejection – 35 U.S.C. 112 (b)
The claim is rejected under 35 U.S.C. 112 (b), as indefinite because the title “Closing Means for Packaging Container” is not a title that can be reconciled with the application papers, which provide no description of how the claimed design is used as or for a Packaging Container. A designer of ordinary skill would not know what the “claimed invention” is because the area of articles encompassed by the term “Closing Means for Packaging Container” in the claim is uncertain. The disclosure therefore fails to meet the definiteness requirement of 35 U.S.C. 112. See In re Moore and Janoski, 169 USPQ 236 (CCPA, 1971). 

The title of the design identifies the article in which the design is embodied by the name generally known and used by the public. See MPEP § 1504.04, subsection I.A. A title descriptive of the actual article aids the examiner in developing a complete field of search of the prior art and further aids in the proper assignment of new applications to the appropriate class, subclass, and patent examiner, and the proper classification of the patent upon allowance of the application. It also helps the public in understanding the nature and use of the article embodying the design after the patent has been issued. The title plays its most important role in the written claim. The title is part of the claim language. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." In re Packard, 751 F.3d at 13811; MPEP 2173.05(a).

The title of “Closing Means for Packaging Container” is not an article of manufacture, nor is it a name generally known an=d used by the public. Applicant is therefore requested to provide a sufficient explanation of the nature and intended use of the article in which the claimed design is embodied or applied. It is further noted that in addition to the figure descriptions, statements that are permissible in the specification of a design application filed under 35 U.S.C. chapter 16 are permissible in the specification of a nonprovisional international design application. See MPEP § 1503.01, subsection II for a list of such permissible statements. This includes, for example, statements indicating the nature and environmental use of the claimed design See MPEP 1503.01. Additional information, if available, regarding analogous fields of search, pertinent prior art, advertising brochures and the filing of copending utility applications would also prove helpful. If a utility application has been filed, please furnish its application number. This information should be submitted in the form of a separate paper, and should not be inserted in the specification (37 CFR 1.56). See also 37 CFR 1.97 and 1.98.

Claim Rejection – 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and non-enabled due to the following unclear parts which prevent a clear understanding of the design which applicant seeks protection for:
The reproductions include irregularly broken lines in Figures 1.1, 1.2, 1.3, and 1.4. It is unclear however if these lines are meant to show surface indicia, perforations, contour lines or broken lines that form part or no prat of the claimed design in the absence of a clear description to indicate such. See circled portions in annotated drawings below for identification of irregular breaks in question. Clarification is recommended. 
For example, if the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132 ):
--The broken lines are shown for the purpose of illustrating parts of the article that forms no part of the claimed design. --

    PNG
    media_image1.png
    537
    1302
    media_image1.png
    Greyscale


Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the article shown in broken lines form no part of the claimed design or a statement that the portions of the article shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

Because of the insufficient information in the disclosure provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this rejection, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter. 

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. 

Telephonic Interviews 
A telephonic interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012,  may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.



Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form
PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to
Withdraw Authorization for Internet Communications” may be used to provide such
authorization and is available at the USPTO web page indicated above. The authorization may
not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the
USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03
Il for further information.

Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only);
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 
Facsimile to the USPTO's Official Fax Number (571‐273‐8300);
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions
Conclusion
The claim stands rejected under 35 U.S.C. 112 (b) and 35 U.S.C. 112 (a) and (b).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catherine Posthauer whose telephone number is 571-270-0233. The examiner can normally be reached on Monday – Friday 8:30-5:00 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S POSTHAUER/Primary Examiner of Art Unit 2919